Case 2:19-cv-16579-JMV-JBC Document 96 Filed 10/05/20 Page 1 of 2 PageID: 988




 James M. McDonnell, Esq. (Bar ID# 030572001)
 JACKSON LEWIS P.C.
 200 Connell Drive, Suite 2000
 Berkeley Heights, New Jersey 07922
 Tel: 908.795.5200
 ATTORNEYS FOR DEFENDANT
 CAPSUGEL US, LLC

                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY

 CPM CONSULTING LLC AND                      :
 MARTINO RIVAPLATA,                          :
                                             :   Case No. 2:19-cv-16579-JMV-JBC
                        Plaintiffs,          :
                                             :
            vs.                              :
                                             :   NOTICE OF MOTION FOR
 CAPSUGEL US, LLC                            :   TAXATION OF COSTS
                                             :
                        Defendant.           :   Return date: NOVEMBER 2, 2020
                                             :


                  PLEASE TAKE NOTICE that upon the annexed Declaration of Talley R.

 Parker (“Parker Declaration”), dated October 5, 2020; the Order on Defendant’s Motion for

 Summary Judgment in favor of Defendant Capsugel US, LLC (“Defendant”), dated

 September 21, 2020, and entered on the docket in this case on September 21, 2020, annexed

 to the Parker Declaration as Exhibit 1; the Bill of Costs submitted by Jackson Lewis P.C.,

 attorneys for Defendant, annexed to the Parker Declaration as Exhibit 2; the supporting

 documentation annexed to the Parker Declaration as Exhibits 3 and 4; and all papers and

 proceedings herein; the undersigned will move the Clerk for the United States District Court

 for the District of New Jersey, Martin Luther King Building & U.S. Courthouse, 50 Walnut

 Street Room 4015, Newark, NJ 07101 on November 2, 2020, or as soon thereafter as counsel

 may be heard, for an order granting to Defendant its taxable costs in the amount of $1,635.16



 NOTICE OF MOTION FOR BILL OF COSTS                                                     Page 1
Case 2:19-cv-16579-JMV-JBC Document 96 Filed 10/05/20 Page 2 of 2 PageID: 989




 pursuant to 28 U.S.C. § 1920, Rule 54 of the Federal Rules of Civil Procedure, and Rule 54.1

 of the Local Civil Rules of the United States District Court for the District of New Jersey.

                   PLEASE TAKE FURTHER NOTICE that, pursuant to Local Civil Rule

 54.1(f), objections in writing, if any, must be served prior to or at the time of hearing.


                                        Respectfully submitted,

                                        /s/ James M. McDonnell
                                        James M. McDonnell (Bar ID #030572001)
                                        JACKSON LEWIS, P.C.
                                        200 Connell Drive, Suite 200
                                        Berkeley Heights, New Jersey 07922
                                        Telephone: 908-795-5200
                                        Facsimile: 908-464-2614
                                        James.McDonnell@jacksonlewis.com

                                        Talley R. Parker
                                        Texas Bar No. 24065872
                                        (Admitted Pro Hac Vice)
                                        Melanie Uremovich
                                        Texas Bar No. 24106538
                                        (Admitted Pro Hac Vice)
                                        JACKSON LEWIS P.C.
                                        500 N. Akard, Suite 2500
                                        Dallas, Texas 75201
                                        Telephone: 214-520-2400
                                        Facsimile: 214-520-2008
                                        Talley.Parker@jacksonlewis.com
                                        Melanie.Uremovich@jacksonlewis.com

                                        ATTORNEYS FOR DEFENDANT
                                        CAPSUGEL US, LLC

 Dated: October 5, 2020




 4816-7340-9228, v. 2




 NOTICE OF MOTION FOR BILL OF COSTS                                                           Page 2
